DALLAS, Circuit Judge.
There are neither pleadings nor proofs in this case, hut a “case stated” inis been agreed upon and filed, which counsel have desired me to deal with as if the facts therein stated had been set forth in a bill of complaint, and the bill had been demurred to. The questions involved have been fully argued, and I perceive no reason for declining to decide the case in compliance with the joint; request of counsel, without regarding the manner of its presentation.
It is not necessary to consider all the points which have been made and discussed, for, in my opinion, the fundamental proposition of the plaintiffs, upon which their supposed right to relief in equity absolutely depends, cannot he sustained. The plaintiffs, being depositors in the Spring Garden Rational Bank, “purchased” of the said bank two drafts on the Hanover Bank in New York, and paid therefor by their checks upon the Spring Garden Rational Bank, to meet which their then deposit account was more than sufficient. This transaction did not create a trust. The Spring Garden Bank was simply the debtor of the plaintiffs for the money which had been deposited by the latter, and. when lhat hank issued the drafts on the Hanover Bank, it assumed no fiduciary relation to the plaintiffs, but merely gave them orders upon the Hanover Bank for payment of indebtedness of the Spring Garden Bank. The drafts proved to be worthless, and, consequently, the Spring Garden Bank remained debtor to the plaintiffs for the money represented by them; but it was not converted into a trustee of the price which had been paid for purchase of the drafts. ,
I have read the opinion of Judge Butler in the case of Massey v. Fisher, 62 Fed. 958. to which the plaintiffs’ counsel has referred. The facts of that case plainly distinguish it from this one.
Let a decree for defendant he prepared, and, upon notice, be submitted.